** WEST PUBLISHING COMPANY — SUPPLEMENTAL STATUTE BOOKS — PRICE INCREASE ** (1) THAT SENATE BILL NO. 174, WHICH PROVIDES FOR THE PURCHASE OF A CUMULATIVE SUPPLEMENT CONTAINING DATA NOT CONTEMPLATED BY SECTION 10 (OF BILL), WILL NOT, IF ENACTED, REPEAL SAID SECTION, BUT WILL, IF CARRIED OUT, MEAN THAT THE PURCHASE OF THE 2000 SUPPLEMENTS AUTHORIZED THEREBY WILL BE MADE UNDER THE PROVISIONS OF SAID BILL AND NOT UNDER THE PROVISIONS OF SECTION 10, AND (2) THAT IN THE EVENT OF A COURT DECISION HOLDING THE PURCHASE OF 2000 OF SAID CUMULATIVE SUPPLEMENTS AT $7.50 EACH CANNOT LEGALLY BE MADE UNDER PROVISIONS OF SENATE BILL NO. 174, THE APPROPRIATION MADE THEREIN WILL NOT BE AVAILABLE, IN THE ABSENCE OF AN AUTHORIZING AMENDMENT, TO PURCHASE SUPPLEMENTS SUCH AS ARE REFERRED TO IN SECTION 10 AT $5.00 EACH. SUCH AN AMENDMENT SHOULD BE SET FORTH AS PROVISION TO SECTION 1, IN SUBSTANTIALLY FORM . . . . (STATUTE BOOKS, PRICE OF BOOKS) CITE: 75 O.S. 101 [75-101], 75 O.S. 110 [75-110], 75 O.S. 111 [75-111], 75 O.S. 11 [75-11] 75 O.S. 22 [75-22] (FRED HANSEN)